EXHIBIT 10-B

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Agreement, made and entered into as of this              day of
                    , 20      (“Agreement”), by and between Colgate-Palmolive
Company, a Delaware corporation (“Company”), and
                                     (“Indemnitee”).

 

WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation; and

 

WHEREAS, the current impracticability of obtaining adequate insurance and the
uncertainties relating to indemnification have increased the difficulty of
attracting and retaining such persons; and

 

WHEREAS, the Board of Directors of the Company has determined that the inability
to attract and retain such persons is detrimental to the best interests of the
Company’s stockholders and that the Company should act to assure such persons
that there will be increased certainty of such protection in the future; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

ARTICLE I - DEFINITIONS

 

For purposes of this Agreement the following terms shall have the meaning given
here:

 

  1.01 “Board” shall mean the Board of Directors of the Company.



--------------------------------------------------------------------------------

1.02 “Change of Control” shall mean the happening of any of the following
events:

 

  (i) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted itself was acquired directly from the Company, (2)
any repurchase by the Company, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (4) any acquisition pursuant to a transaction that
complies with clauses (A), (B) and (C) of subsection (iii) of this Section 1.02;
or

 

  (ii) A change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that, for purposes of this
Section 1.02(ii) any individual who becomes a member of the Board subsequent to
the Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; provided, further, that
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Securities Exchange Act of 1934)
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or

 

  (iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting

 

- 2 -



--------------------------------------------------------------------------------

Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 60% of, respectively, the outstanding
shares of common stock, and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors except to the extent that such
ownership derives from ownership of a 20% or more interest in the Outstanding
Company Common Stock and/or Outstanding Company Voting Security that existed
prior to the Corporate Transaction, and (C) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

 

  (iv) the approval by shareholders of a complete liquidation or dissolution of
the Company.

 

1.03 “Company” shall mean Colgate-Palmolive Company, and shall include, in
addition to any corporation resulting from or surviving any consolidation or
merger, any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees, agents, trustees, partners, managers, members or
fiduciaries so that if Indemnitee is or was a director, officer, employee,
agent, trustee, partner, manager, member or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent, trustee, partner, manager, member or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

 

- 3 -



--------------------------------------------------------------------------------

1.04 “Corporate Status” describes the status of a person who is or was a
director, officer, employee, fiduciary or agent of the Company or is or was
serving at the request of the Company as a director, officer, employee, trustee,
partner, manager, member, fiduciary or agent of any other Enterprise. For
purposes of this Agreement, it is understood that service by an employee of the
Company at the Company’s request as a fiduciary, administrator or member of an
administrative committee of an employee benefit plan shall be deemed to
constitute Corporate Status for such individual.

 

1.05 “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

1.06 “Effective Date” means the date of this Agreement.

 

1.07 “Enterprise” shall mean the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
in a Corporate Status.

 

1.08 “Expenses” shall include all reasonable attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, private
investigations, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily paid or incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in, or otherwise participating in, a
Proceeding or in connection with seeking indemnification under this Agreement.
Expenses also shall include Expenses paid or incurred in connection with any
appeal resulting from any Proceeding, including, without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent.

 

1.09 “Good Faith” shall mean Indemnitee having acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal Proceeding, having
had no reasonable cause to believe Indemnitee’s conduct was unlawful. An
Indemnitee who acted in good faith and in a manner he or she reasonably believed
to be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to under applicable law or in this
Agreement.

 

1.10 “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past three years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent

 

- 4 -



--------------------------------------------------------------------------------

Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

1.11 “Losses” shall mean all loss, liability, judgments, damages, amounts paid
in settlement, fines, penalties (whether civil, criminal or otherwise) or, with
respect to an employee benefit plan, excise taxes or penalties assessed with
respect thereto, including all interest, assessments and other charges paid or
payable in connection with or in respect of any of the foregoing.

 

1.12 “Person” shall mean any corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise.

 

1.13 “Proceeding” includes any threatened, pending or completed action, suit,
claim, demand, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including any and all appeals, whether civil, criminal,
administrative, investigative or other nature, in which Indemnitee was, is or
will be involved as a party or otherwise by reason of or relating to
Indemnitee’s Corporate Status, by reason of or relating to any action or alleged
action taken by him or her (or failure or alleged failure to act) or of any
action or alleged action (or failure or alleged failure to act) on his or her
part while acting as director, officer, employee, agent or fiduciary of the
Company, or by reason of the fact that he or she is or was serving at the
request of the Company as a director, officer, employee, agent, trustee,
partner, manager, member or fiduciary of any other Enterprise, in each case
whether or not serving in such capacity at the time any liability or expense is
paid or incurred for which indemnification, reimbursement, or payment in advance
of expenses can be provided under this Agreement; other than one initiated by
Indemnitee. For purposes of the foregoing sentence, a “Proceeding” shall not be
deemed to have been initiated by Indemnitee where Indemnitee seeks pursuant to
Article VIII of this Agreement to enforce Indemnitee’s rights under this
Agreement.

 

1.14 References to “serving at the request of the Company” shall include any
service as a director, officer, employee, fiduciary or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries.

 

ARTICLE II - TERM OF AGREEMENT

 

This Agreement shall continue until and terminate upon the latest of: (i) the
statute of limitations applicable to any claim that could be asserted against an
Indemnitee with respect to which Indemnitee may be entitled to indemnification
and/or payment of Expenses in advance under this Agreement, (ii) 10 years after
the date that Indemnitee shall have ceased to serve as a director, officer,
employee, agent or fiduciary of the Company or to serve at the request of the
Company as a director, officer, employee,

 

- 5 -



--------------------------------------------------------------------------------

trustee, partner, member, fiduciary or agent of any other Enterprise, or (iii)
one year after the final termination of all pending Proceedings in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Article VIII
of this Agreement relating thereto (including any right of appeal with respect
to any proceeding commenced by Indemnitee with respect to Article VIII).

 

ARTICLE III - SERVICES BY INDEMNITEE, NOTICE OF PROCEEDINGS

 

3.01 Services. Indemnitee agrees to serve, or continue to serve, in one or more
positions involving Corporate Status. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law).

 

3.02 Notice of Proceeding. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder; provided, however, that a delay in giving such notice shall not
deprive Indemnitee of any right to be indemnified under this Agreement unless,
and then only to the extent that, the Company did not otherwise learn of the
claim and such delay is materially prejudicial to the Company’s ability to
defend such claim; and, provided, further that notice shall be deemed to have
been given without any action on the part of Indemnitee in the event that the
Company is a party to the same Proceeding. The omission to notify the Company
will not relieve the Company from any liability for indemnification which it may
have to Indemnitee otherwise than under this Agreement.

 

ARTICLE IV - INDEMNIFICATION

 

4.01 In General. In connection with any Proceeding, the Company shall indemnify,
and advance Expenses to, Indemnitee as provided in this Agreement and to the
fullest extent permitted by applicable law in effect on the date hereof and to
such greater extent as applicable law may thereafter from time to time permit.

 

4.02 Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4.02 if, by reason of Indemnitee’s Corporate Status, Indemnitee was or
is, or was or is threatened to be made, a party to or a participant (as a
witness or otherwise) or otherwise involved in any Proceeding, other than a
Proceeding by or in the right of the Company. Indemnitee shall be indemnified
against Expenses and Losses (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses or
Losses), actually and reasonably paid or incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in Good Faith.

 

- 6 -



--------------------------------------------------------------------------------

4.03 Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 4.03 if, by reason of
Indemnitee’s Corporate Status, Indemnitee was or is, or was or is threatened to
be made, a party to or a participant (as a witness or otherwise) or otherwise
involved in any Proceeding brought by or in the right of the Company to procure
a judgment in its favor. Indemnitee shall be indemnified against Expenses and
Losses (including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses or Losses), actually and
reasonably paid or incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in Good Faith. Notwithstanding the foregoing, no such
indemnification shall be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee shall have been finally adjudged to be liable
to the Company if applicable law prohibits such indemnification; provided,
however that, if applicable law so permits, indemnification shall nevertheless
be made by the Company in such event if and only to the extent that the Court of
Chancery of the State of Delaware, or the court in which such Proceeding shall
have been brought or is pending, shall determine.

 

4.04 Indemnification of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee was or is, by reason of Indemnitee’s Corporate Status, a party to (or
a participant or otherwise involved in) and is successful, on the merits or
otherwise, in any Proceeding, in whole or in part, Indemnitee shall be
indemnified to the maximum extent permitted by law, against all Expenses and
Losses (including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses or Losses), actually and
reasonably paid or incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee to the maximum extent permitted by law, against all Expenses and
Losses (including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses or Losses), actually and
reasonably incurred or paid by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section 4.04 and without limitation, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter, so long as
there has been no finding (either adjudicated or pursuant to Article VI) that
Indemnitee did not act in Good Faith.

 

4.05 Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding, Indemnitee shall be
indemnified against all Expenses actually and reasonably paid or incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE V – PAYMENT IN ADVANCE OF EXPENSES

 

Notwithstanding any provision to the contrary in Article VI, the Company shall
pay in advance of the final disposition of a Proceeding all reasonable Expenses
which, by reason of Indemnitee’s Corporate Status, were incurred by or on behalf
of Indemnitee in connection with any Proceeding or which Indemnitee determines
are reasonably likely to be paid or incurred in connection with a Proceeding,
within twenty days after the receipt by the Company of a statement or statements
from Indemnitee requesting such payment, whether prior to or after final
disposition of such Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee and shall include or be preceded or
accompanied by an undertaking by or on behalf of Indemnitee to repay any
Expenses if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified against such Expenses. Payments in advance of the final
determination shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Payments in
advance of the final determination shall include any and all reasonable Expenses
paid or incurred or which Indemnitee determines are reasonably likely to be paid
or incurred pursuing a Proceeding to enforce the right of payment hereunder or
pursuant to the indemnification provisions of the Company’s Certificate of
Incorporation or the Company’s By-laws, including Expenses paid or incurred or
which Indemnitee determines are reasonably likely to be paid or incurred
preparing and forwarding statements to the Company to support the payments
claimed. Any undertaking to repay pursuant to this Article V shall be unsecured
and interest free.

 

ARTICLE VI - PROCEDURES FOR DETERMINATION OF ENTITLEMENT

 

6.01 Initial Request. To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall promptly advise
the Board in writing that Indemnitee has requested indemnification.

 

6.02 Method of Determination. A determination (if required by applicable law)
with respect to Indemnitee’s entitlement to indemnification shall be made as
follows:

 

  (a) if a Change of Control has occurred, unless Indemnitee shall request in
writing that such determination be made in accordance with clause (b) of this
Section 6.02, the determination shall be made by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;

 

- 8 -



--------------------------------------------------------------------------------

  (b) if a Change of Control has not occurred, the determination shall be made
by the Board by a majority vote of a quorum consisting of Disinterested
Directors. In the event that a quorum of the Board consisting of Disinterested
Directors is not obtainable or, even if obtainable, such quorum of Disinterested
Directors so directs, the determination shall be made by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to
Indemnitee.

 

For the sake of clarity, no determination of entitlement shall be required to
the extent that Indemnitee is successful, on the merits or otherwise (including
by dismissal with or without prejudice), in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part.

 

6.03 Selection, Payment, Discharge of Independent Counsel. In the event the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 6.02 of this Agreement, the Independent Counsel
shall be selected, paid, and discharged in the following manner:

 

  (a) If a Change of Control has not occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.

 

  (b) If a Change of Control has occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event clause (a) of this section shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.

 

  (c) Following the initial selection described in clauses (a) and (b) of this
Section 6.03, Indemnitee or the Company, as the case may be, may, within 7 days
after such written notice of selection has been given, deliver to the other
party a written objection to such selection. Such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 1.10 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is made,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until a court has determined that such objection is without merit.

 

- 9 -



--------------------------------------------------------------------------------

  (d) Either the Company or Indemnitee may petition the Court of Chancery of the
State of Delaware or other court of competent jurisdiction if the parties have
been unable to agree on the selection of Independent Counsel within 20 days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 6.01 of this Agreement. Such petition may request a determination
whether an objection to the party’s selection is without merit and/or seek the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate. A person so appointed shall act as
Independent Counsel under Section 6.02 of this Agreement.

 

  (e) The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6.03, regardless of the
manner in which such Independent Counsel was selected or appointed.

 

  (f) Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 8.01(c) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

 

6.04 Cooperation. Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification under this Agreement, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) paid or incurred by Indemnitee or which Indemnitee determines are
reasonably likely to be paid or incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

6.05 Payment. If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE VII - PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

 

7.01 Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 6.01 of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
Neither the failure of the Company (including by its directors or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

 

7.02 Effect of Other Proceedings. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in Good Faith.

 

7.03 Reliance as Safe Harbor. For purposes of any determination of Good Faith,
Indemnitee shall be deemed to have acted in Good Faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by the Enterprise. The provisions of this Section 7.03
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

 

7.04 Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent, trustee, partner, manager, member, fiduciary or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

 

7.05 Default Determination. If the person, persons or entity empowered or
selected under Article VI of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within thirty
(30) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (1) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially

 

- 11 -



--------------------------------------------------------------------------------

misleading, in connection with the request for indemnification, or (2) a final
judicial determination that any or all such indemnification is expressly
prohibited under applicable law; provided, however, that such 30-day period may
be extended for a reasonable time, not to exceed an additional fifteen (15)
days, if the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.

 

ARTICLE VIII - REMEDIES OF INDEMNITEE

 

8.01 Application. This Article VIII shall apply in the event of a Dispute. For
purposes of this Article, “Dispute” shall mean any of the following events:

 

  (a) a determination is made pursuant to Article VI of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement;

 

  (b) payment in advance of Expenses is not timely made pursuant to Article V of
this Agreement;

 

  (c) the determination of entitlement to be made pursuant to Section 6.02 of
this Agreement has not been made within 30 days after receipt by the Company of
the request for indemnification (but without prejudice to Indemnitee’s rights
under Section 7.05);

 

  (d) payment of indemnification is not made pursuant to Section 4.05 of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor; or

 

  (e) payment of indemnification is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Article VI of this
Agreement.

 

8.02 Adjudication. In the event of a Dispute, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of Indemnitee’s entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Article VIII. The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

 

- 12 -



--------------------------------------------------------------------------------

8.03 De Novo Review. In the event that a determination shall have been made
pursuant to Article VI of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Article VIII shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any such proceeding or arbitration, the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be, and the Company
may not refer to or introduce evidence of any determination pursuant to Article
VI of this Agreement adverse to Indemnitee for any purpose. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Article VIII,
Indemnitee shall not be required to reimburse the Company for any payments in
advance pursuant to Article V until a final determination is made with respect
to Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).

 

8.04 Company Bound. If a determination shall have been made or deemed to have
been made pursuant to Article VI of this Agreement that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

8.05 Procedures Valid. The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Article VIII that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

 

8.06 Expenses of Adjudication. The Company shall to the fullest extent permitted
under law indemnify and hold harmless Indemnitee against any and all Expenses
and, if requested by Indemnitee, shall (within five (5) days after receipt by
the Company of a written request therefor) to the fullest extent permitted under
law pay in advance such Expenses to Indemnitee, which are paid or incurred or
which Indemnitee determines are reasonably likely to be paid or incurred by
Indemnitee in connection with any judicial proceeding or arbitration brought by
Indemnitee to enforce his or her rights under, or to recover damages for breach
of this Agreement or any other indemnification, payment in advance or
contribution agreement or provision of the Company’s Certificate of
Incorporation or By-Laws as in effect from time to time or under any directors’
and officers’ liability insurance policies maintained by the Company, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, payment in advance, contribution or insurance recovery, as the
case may be.

 

- 13 -



--------------------------------------------------------------------------------

8.07 Interest. Interest shall be paid by the Company to Indemnitee at the legal
rate under Delaware law for amounts which the Company indemnifies or is obliged
to indemnify for the period commencing with the date on which Indemnitee
requests indemnification, contribution, reimbursement or payment in advance of
any Expenses and ending with the date on which such payment is made to
Indemnitee by the Company.

 

ARTICLE IX - NON-EXCLUSIVITY, INSURANCE, SUBROGATION

 

9.01 Non-Exclusivity. The rights of indemnification and to receive payment in
advance of Expenses as provided by this Agreement shall not be deemed to be
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Company’s Certificate of Incorporation, the Company’s
By-Laws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. To the extent Indemnitee otherwise would have any greater right to
indemnification or payment in advance of expenses under any other provisions
under applicable law, the Company’s Certificate of Incorporation, the Company’s
By-laws, any agreement, a vote of stockholders, a resolution of directors or
otherwise, Indemnitee will be deemed to have such greater right hereunder. No
amendment, alteration, rescission or replacement of this Agreement or any
provision hereof shall be effective as to Indemnitee with respect to any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration, rescission or replacement. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or payment in advance of Expenses than would be afforded
currently under the Company’s By-laws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy, and Indemnitee shall enjoy, by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

9.02 Insurance. The Company may maintain an insurance policy or policies against
liability arising out of this Agreement or otherwise.

 

9.03 Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights (it
being understood that all of Indemnitee’s reasonable Expenses, including
attorneys’ fees and expenses, related thereto shall be borne by the Company).

 

- 14 -



--------------------------------------------------------------------------------

9.04 No Duplicative Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

 

ARTICLE X - GENERAL PROVISIONS

 

10.01 Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators.

 

10.02 Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever:

 

  (a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby;

 

  (b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and

 

  (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held invalid, illegal or unenforceable, that is
not itself invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

10.03 No Adequate Remedy. The parties declare that it is impossible to measure
in money the damages which will accrue to either party by reason of a failure to
perform any of the obligations under this Agreement. Therefore, if either party
shall institute any action or proceeding to enforce the provisions hereof, such
party against whom such action or proceeding is brought hereby waives the claim
or defense that such party has an adequate remedy at law, and such party shall
not urge in any such action or proceeding the claim or defense that the other
party has an adequate remedy at law.

 

10.04 Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

10.05 Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

10.06 Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

10.07 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

If to Indemnitee to:

 

As shown with Indemnitee’s Signature below.

 

If to the Company to:

 

Colgate-Palmolive Company

300 Park Avenue

New York, New York 10022

Attention: Office of the General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by the Indemnitee, as the case may be.

 

10.08 Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware
without application of the conflict of laws principles thereof.

 

10.09 Settlement.

 

(a) Notwithstanding anything in this Agreement to the contrary, the Company
shall have no obligation to indemnify Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without the Company’s
prior written consent.

 

- 16 -



--------------------------------------------------------------------------------

(b) The Company shall not, without the prior written consent of Indemnitee,
consent to the entry of any judgment against Indemnitee or enter into any
settlement or compromise that (1) includes an admission of fault of Indemnitee,
any non-monetary remedy affecting, or obligation of, Indemnitee, or monetary
loss for which Indemnitee is not wholly indemnified hereunder or (2) with
respect to any Proceeding with respect to which Indemnitee may be or is made a
party, witness or participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release shall be in form and substance reasonably satisfactory to
Indemnitee. Neither the Company nor Indemnitee shall unreasonably withhold its
consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a full and unconditional release
of Indemnitee from all liability in respect of such Proceeding.

 

10.10 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces in full all prior indemnification
agreements or understandings of the parties hereto, and any and all such prior
agreements or understandings are hereby rescinded by mutual agreement.

 

10.11 Effectiveness of Agreement. This Agreement shall be effective as of the
date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee, fiduciary or other agent of the Company, or was serving at
the request of the Company as a director, officer, employee, trustee, partner,
manager, member, fiduciary or agent of another Enterprise, at the time such act
or omission occurred.

 

10.12 Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount paid or incurred by Indemnitee, whether for
Losses and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (1) the relative benefits received by the Company (and its officers,
directors, employees or agents), on the one hand, and Indemnitee, on the other
hand, as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (b) the relative fault of the Company (and its directors,
officers, employees and agents), on the one hand, and Indemnitee, on the other
hand, in connection with such event(s) and/or transaction(s).

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

COLGATE-PALMOLIVE COMPANY

By

 

 

--------------------------------------------------------------------------------

   

Andrew D. Hendry, Senior Vice President,

   

General Counsel and Secretary

 

INDEMNITEE                         

 

Print Name:

 

Print Address:

 

- 18 -